Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on April 25, 2019 is accepted by the Examiner. The Examiner acknowledges the cancellation of claims 1-10 and the addition of claims 11-20. Claims 11-20 are now pending in the application.  
IDS
The information disclosure statement (IDS) submitted on April 25, 2019 and June 4, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on April 25, 2019 is accepted by the Examiner. 
Claim rejection – 35 U.S.C. 112
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph as being indefinite: with regard to claims 17 and 18: the second steps “...to average the estimated fluid information past and calculate average fluid information,” does not make logical sense. The phrase look like a translation of a foreign document to English language. An amendment of some kind is required to make the record clear and logical. 
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth et al. (U.S. 5,982,478, hereon Ainsworth) in view of Tokhtuev et al. (U.S. Patent No. 9,383,235, hereon Tokhtuev). 
In reference to claim 11: Ainsworth discloses a fluid measuring apparatus comprising: 
An irradiating device configured to irradiate a fluid with light (see Ainsworth, Fig. 1, light source, unit 1); 
A light receiving device configured to receive light scattered by the fluid (see Ainsworth, column 2, lines 23-44); and 
A calculating device configured to calculate estimated fluid information indicating a flow volume or a flow velocity of the fluid, on the basis of a detection result of said detecting device and the received light signal of said light receiving device.  
However, Ainsworth is silent about a detecting device configured to detect a backflow of the fluid on the basis of a received light signal of said light receiving device. 
Tokhtuev discloses a detecting device configured to detect a backflow of the fluid on the basis of a received light signal of said light receiving device (see Tokhtuev, Fig. 4C and column 9, lines 1-26). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the fluid measuring apparatus of Ainsworth and incorporate a detecting device configured to detect a backflow of the fluid on the basis of a received light (contactless signal) signal of the light receiving device so that the backflow amount would be measured because jitter or backflow of fluid occurring at the fluid meter would obscure the actual measurement of fluid and having a backflow meter would provide an accurate volume or velocity of the fluid (see Tokhtuev, column 9, lines 24-26). 
With regard to claim 12: Ainsworth in view of Tokhtuev further teaches that the detecting device is configured to detect the backflow of the fluid if a change amount of received light intensity indicated by the received light signal is greater than or equal to a predetermined value (see Tokhtuev, Fig. 6A and column 10, lines 36-51).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ainsworth.  
In reference to claim 20: Ainsworth discloses a fluid measuring apparatus (see Ainsworth, Abstract and Fig. 1) comprising: 
An irradiating device configured to irradiate a fluid with light (see Ainsworth, Fig. 1, light source 1); 
A light receiving device configured to receive light scattered by the fluid (see Ainsworth, Fig. 1, image capture device, iodine cell); 
A detecting device (see Ainsworth, Fig. 1, velocity calculation device) configured to detect that a change amount of received light intensity indicated by a received light signal of said light receiving device is greater than or equal to a predetermined value (the idea of suggesting absolute measurements for the velocities and including an idea of temperature compensation indicates that it would have been obvious to assume a predetermined value given the behavior of the characteristic of the iodine cell); and  7Docket No. 8048-1583
A calculating device configured to calculate estimated fluid information indicating a flow volume or a flow velocity of the fluid, on the basis of a detection result of said detecting device and the received light signal of said light receiving device (see Ainsworth, Fig. 1, velocity calculation device, unit 5, and column 1, line 59 to column 2, line 13 and column 3, lines 26-35). 
Allowable subject matter
Claims 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Loose et al. (U.S. Patent No. 7,152,003) discloses method and apparatus for determining a quality of metric of a measurement of fluid parameter. 
Gysling et al. (U.S. Patent No. 6,354,147) discloses fluid parameter measurement in pipes using acoustic pressures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857